Order entered August 8, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00113-CV

                   IN THE INTEREST OF R.N. AND R.N., CHILDREN

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-12-07618

                                          ORDER
       We GRANT appellant’s August 4, 2016 unopposed motion for extension of time to file

appellant’s brief and ORDER appellant’s brief filed no later than September 6, 2016.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE